Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed on 08/04/2020.  Claims 1-19 are pending in the case.  Claims 1, 10 and 19 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2020-0029176, filed on 3/10/2020.

Examiner’s Note:
The claimed “first drag”, “second drag”, “third drag”, “four drag”, “fifth drag”, “sixth drag” and “seventh drag” has no associated order of dragging by any definition in the current Specification.  The Examiner will treat them as separate dragging events without interpreting these numbered drags in any specific/special order.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered  a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahl et al (US 20110216064 A1).
Referring to claims 1 and 10, Dahl discloses an electronic device comprising: 
a mobile terminal on which a plurality of applications are executed; ([0005] of Dahl, a plurality of applications are executed on the mobile terminal/devices)
a case; (as shown in Fig. 9 and [0110] of Dahl, case which is the none-displaying portion of the device that is being connected by the hinge 906)
5wherein the mobile terminal comprises: 
a terminal body coupled to the case; (as shown in Fig. 1 and [0080] of Dahl, terminal body 101 and as shown in Fig. 9 and [0110] of Dahl, case coupled to the displaying screen portion/terminal body)
a connection port provided on one side of the terminal body; (The Specification does not give “connection port” a specific definition, under BRI, the Examiner will interpret it as a connecting mechanism that can connect multiple screens that can function/execute together. Fig. 24 and [0135] of Dahl, “A first panel 2402 includes a coupling mechanism 2410 that enables the first panel 2402 to couple to the second panel 2404 via a second coupling mechanism 2412 of the second panel 2404. The coupling mechanisms 2410 and 2412 may be configured to provide mechanical and electronic coupling between the first panel 2402 and the second panel 2404.”)
a first display; (as shown in Figs. 33-34 and [0151] of Dahl, first display 3300) and 
10a controller comprises: 
as shown in Fig. 1 and [0080] of Dahl, terminal body 101 and as another example of first body of the mobile terminal is shown in Figs. 32-34 and as described in [0151]-[0153] of Dahl, first body is the most left screen body)
a second body rotatably coupled to the first body; (as shown in Figs. 32-34 and as described in [0151]-[0153] of Dahl, second body is the screen body connected to the first body/most left screen by a rotatable hinge as shown in Figs. 13 and 14 and as described in [0115]-[0117] of Dahl)
a connector protruded toward an inner side of the first body and inserted 15into the connection port; (Figs. 11-12 and [0114]-[0015] of Dahl, a connector 906/hinge, protruded towards an inner side of the first body, screen body 1 and inserted into the connection port that connects the two screens (Fig. 24 and [0135] of Dahl, “A first panel 2402 includes a coupling mechanism 2410 that enables the first panel 2402 to couple to the second panel 2404 via a second coupling mechanism 2412 of the second panel 2404. The coupling mechanisms 2410 and 2412 may be configured to provide mechanical and electronic coupling between the first panel 2402 and the second panel 2404.”))
a second display provided on the second body; and (as shown in Figs. 32-34 and as described in [0151]-[0153] of Dahl, second display is located on the second body with the displaying portion that is not the case portion/non-displaying portion of the second body)
a connection portion disposed between the first display and the second display and electrically coupling the second display with the first body and the second body, (Fig. 24 and [0135] of Dahl, “A first panel 2402 includes a coupling mechanism 2410 that enables the first panel 2402 to couple to the second panel 2404 via a second coupling mechanism 2412 of the second panel 2404. The coupling mechanisms 2410 and 2412 may be configured to provide mechanical and electronic coupling between the first panel 2402 and the second panel 2404.”)

cause the first display to display a list of the plurality of applications; (Figs. 32-34 and as described [0151]-[0153] of Dahl, the first display having a list of the plurality of application icons) and 
cause the second display to display an execution screen of an application among the plurality of applications in response to a drag input received on the list.  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”)

 	Referring to claim 19, Dahl discloses an electronic device comprising a mobile terminal on which a plurality of applications are executed, wherein the mobile terminal comprises a display (as shown in Fig. 1 and [0080] of Dahl, terminal body 101 and as shown in Fig. 9 and [0110] of Dahl, case coupled to the displaying screen portion/terminal body) and a controller, wherein the plurality of applications include a first application and a second 10application, (Figs. 32-34 and as described [0151]-[0153] of Dahl, the first display having a list of the plurality of application icons, which includes an icon associated with a first application and an icon associated with a second application) and wherein the controller is configured to: 
divide the display into a first region, a second region, and a third region; (as shown in Fig. 33-34 and [00151]-[0153] of Dahl, the entire display is divided into a first region (left most panel), a second region (middle panel) and a third region (right most panel))
cause a first thumbnail corresponding to the first application and a second thumbnail corresponding to the second application to be displayed in the first isregion; (Figs. 32-34 and as described [0151]-[0153] of Dahl, the first display having a list of the plurality of application icons, which includes an icon associated with a first application and an icon associated with a second application)
detect a first drag corresponding to the first thumbnail and a second drag corresponding to the second thumbnail; (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308” and the user can repeat this process by using a second drag to drag another icon) and
cause a first execution screen of the first application to be displayed on the second region according to the first drag; and (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”)
20cause a second execution screen of the second application to be displayed on the third region according to the second drag.  ([0150]-[0155] of Dahl, the application window being dragged, e.g., 3516 can be dragged into the right most panel as well)
 	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al (US 20110216064 A1) in view of Seo et al (US 20130321340 A1).
 	Referring to claims 2 and 11, Dahl discloses the electronic device of claim 1, wherein: 76Docket No. 2060-5984 
the list includes a plurality of thumbnails corresponding to the plurality of applications; (The Specification is silent as what “thumbnails corresponding to the plurality of applications” are, under BRI, the “thumbnails” is a type of representation of the application, such as “icons associated with the applications”.  Here, Figs. 34-35 and as described in [0153]-[0155] of Dahl, a list of application icons are displayed and are associated with the applications) and 
5the plurality of thumbnails are displayed sequentially on the first display in a vertical or horizontal direction.  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, a list of application icons are displayed sequentially on the first display in a vertical and horizontal direction)
Dahl does not specifically disclose “each of the plurality of thumbnails is a representative screen of a corresponding one of the plurality of applications.”
However, Seo discloses each of the plurality of thumbnails is a representative screen of a corresponding one of the plurality of applications ([0172]-[0174] of Seo, having a multi-screen displaying where the shortcut icons is a preview of the running applications which allows the user to select and move around the multiple-screen displays)
Dahl and Seo are analogous art because both references concern displaying application windows across multi-screen platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dahl’s multi-screen display that displays icon associated with the current applications with preview window as short-cut icons of the current running applications as taught by Seo.  The motivation for doing so would have been to allow a 

 	Referring to claims 3 and 12, Dahl in view of Seo disclose the electronic device of claim 2, wherein: 
the plurality of thumbnails include a first thumbnail corresponding to a first 1oapplication; (Figs. 34-35 and as described in [0153]-[0155] of Dahl, a list of application icons are displayed and are associated with the applications)
the drag input includes a first drag and a second drag corresponding to the first thumbnail;  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308” and Further, as shown in Figs. 36-37 and as described in [0156]-[0157] of Dahl, “a user may instruct the electronic device to close the application window 3516 by providing user input directing the application window 3516 to have a movement, illustrated by an arrow 3618, toward the gap 3414”)
the controller is further configured to: 
cause the second display to display a first execution screen of the first 15application according to the first drag; (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”) and 
end the first application according to the second drag; and (as shown in Figs. 36-37 and as described in [0156]-[0157] of Dahl, “a user may instruct the electronic device to close the application window 3516 by providing user input directing the application window 3516 to have a movement, illustrated by an arrow 3618, toward the gap 3414”)
a direction of the first drag is opposite to a direction of the second drag.  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, and as shown in Figs. 36-37 and as described in [0156]-[0157] of Dahl the first drag is from left to right and the second drag is from right to left which are opposite in direction)

 	Referring to claims 4 and 13, Dahl in view of Seo disclose the electronic device of claim 3, wherein the direction of the first drag is 20from the first display to the second display, and the direction of the second drag is from the second display to the first display.  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308” and Further, as shown in Figs. 36-37 and as described in [0156]-[0157] of Dahl, “a user may instruct the electronic device to close the application window 3516 by providing user input directing the application window 3516 to have a movement, illustrated by an arrow 3618, toward the gap 3414”)

 	Referring to claims 5 and 14, Dahl discloses the electronic device of claim 1, wherein:  the controller is further configured to:  the list including a plurality of thumbnails corresponding to the plurality77Docket No. 2060-5984 of applications, and the plurality of thumbnails including a second thumbnail corresponding to a second application among the plurality of applications; (Figs. 34-35 and as described in [0153]-[0155] of Dahl, a list of application icons are displayed and are associated with the applications, where these icons are icon that is associated with a first application and icon that is associated with a second application)
Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”) and 
end the second application in response to a fourth drag received on the second display, the fourth drag corresponding to the second thumbnail; (as shown in Figs. 36-37 and as described in [0156]-[0157] of Dahl, “a user may instruct the electronic device to close the application window 3516 by providing user input directing the application window 3516 to have a movement, illustrated by an arrow 3618, toward the gap 3414”) and 
a direction of the third drag is opposite to a direction of the fourth drag.  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, and as shown in Figs. 36-37 and as described in [0156]-[0157] of Dahl the first drag is from left to right and the second drag is from right to left which are opposite in direction)
Even though Dahl discloses of having different areas of displaying region for displaying a plurality of application, but Dahl does not specifically disclose the controller is further configured to: “25cause both the first display and the second display to display the list simultaneously.”  
	However, Seo discloses the controller is further configured to: 25cause both the first display and the second display to display the list simultaneously (as shown in Fig. 6D and [0134] of Seo, where both application icons 216 are being displayed simultaneously on the first display 12and second display 14).
Dahl and Seo are analogous art because both references concern displaying application windows across multi-screen platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dahl’s multi-screen display 

Referring to claims 106 and 15, Dahl in view of Seo disclose the electronic device of claim 5, wherein the direction of the third drag is from the second display to the first display, and the direction of the fourth drag corresponds to a direction from the first display toward the second display.  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, and as shown in Figs. 36-37 and as described in [0156]-[0157] of Dahl the first drag is from left to right and the second drag is from right to left which are opposite in direction)

 	Referring to claims 7 and 16, Dahl discloses the electronic device of claim 1.  Dahl does not specifically disclose “wherein: 15the controller is further configured to: cause the second display to display a list including a plurality of thumbnails corresponding to the plurality of applications, the plurality of thumbnails including a first thumbnail corresponding to a first application and a second thumbnail corresponding to a second application; and 20divide the first display into a first region and a second region in response to a fifth drag corresponding to the first thumbnail and a sixth drag corresponding to the second thumbnail; and the fifth drag and the sixth drag initiated from the list displayed on the second display cross each other.”  
	However, Seo discloses the controller is further configured to: cause the second display to display a list including a plurality of thumbnails corresponding to the plurality of applications, the plurality of thumbnails including a first thumbnail corresponding to a first application and a second 
20divide the first display into a first region and a second region in response to a fifth drag corresponding to the first thumbnail and a sixth drag corresponding to the second thumbnail; (as shown in Figs. 7E-7I and [0145]-[0152] of Seo, user can drag different thumbnails into the first display region, where the thumbnails will occupy different regions of the first display) and 
the fifth drag and the sixth drag initiated from the list displayed on the second display cross each other. (Note: [0338]-[0342] of the Current Specification describes this limitation, but nothing in this portion or the drawing suggests or requires the two drag actions be simultaneous, only that it be capable of detecting, for a particular use case, that there are two diagonal drags.  The Examiner would like to point out that the gestures are performed by the user of the device, therefor it is only necessary that the device be capable of detecting each drag and its characteristics and performing each action (either copy or move the thumbnail images), however the relationship between the drag gestures themselves which are performed by the user cannot be limiting on the device and further, as there is no description or mechanism for the device making a determination that the drag gestures have crossed, so long as the device is capable of detecting any angle of drag, the user, at some point, will be able to make the claimed perpendicularly gestures.  Therefore, the Examiner will interpret this claim as that the user is able to drag and drop the appropriate content from some point of the screen to another point of the screen and these drags CAN be crossed over and CAN be perpendicularly.  Here, as way of an example, as shown in Fig. 18K and as described in [0331] of Seo, where the user can start dragging from bottom end of second display to the top portion of the first display, that is one half of the “perpendicular” drags or cross over drags.  Also as shown in Figs. 7E-7I and [0145]-[0152] of Seo, user can drag different thumbnails into the first display region, across from the second display into the first 
Dahl and Seo are analogous art because both references concern displaying application windows across multi-screen platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dahl’s multi-screen display that displays icon associated with the current applications with switch display region and executing region where the executing region have multiple portions for different applications as taught by Seo.  The motivation for doing so would have been to allow a more convenient usages of the multi-screen portable device, that allow the user to switch and swap functions into different display regions as the user sees fit to provide user with a more intuitive portable device.  ([0007] and [0145] of Seo).

 	Referring to claims 8 and 17, Dahl in view of Seo disclose the electronic device of claim 7, wherein the controller is further configured 78Docket No. 2060-5984 to cause the first display to: 
display a first execution screen of the first application in the first region according to the fifth drag, and display a second execution screen of the second application in the second 5region according to the sixth drag, and wherein the fifth drag and the sixth drag intersect each other perpendicularly.  (Note: [0341]-[0346] of the Current Specification describes this limitation, but nothing in this portion or the drawing suggests or requires the two drag actions be simultaneous, only that it be capable of detecting, for a particular use case, that there are two diagonal drags.  The Examiner would like to point out that the gestures are performed by the user of the device, therefor it is only necessary that the device be capable of detecting each drag and its characteristics and performing each action (either copy or move the thumbnail images), however the relationship between the drag gestures themselves which are performed by the user cannot be limiting on the device and further, as there is no description or mechanism for the device making a determination that the drag gestures have crossed, so long as the 

 	Referring to claims 9 and 18, Dahl discloses the electronic device of claim 1, wherein: 
the list includes a plurality of thumbnails corresponding to the plurality of ioapplications; (Figs. 32-34 and as described [0151]-[0153] of Dahl, a list of icons associated with the plurality of applications)
the plurality of thumbnails are displayed sequentially on the first display; (Figs. 34-35 and as described in [0153]-[0155] of Dahl, a list of application icons are displayed sequentially on the first display in a vertical and horizontal direction)
the controller is further configured to cause the first display to display an 15application corresponding to a seventh drag among the plurality of applications in a designated area of the first display in response to the seventh drag;  (Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”) and 
Figs. 34-35 and as described in [0153]-[0155] of Dahl, “when application icon 3206 of FIGS. 32-34 is pulled across the gap 3414 with sufficient speed, an application is launched that is associated with the application icon 3206, such as by opening an application window 3516 in the center display area 3308”)
However, Seo discloses each of the plurality of thumbnails is a representative screen of a corresponding one of the plurality of applications; ([0172]-[0174] of Seo, having a multi-screen displaying where the shortcut icons is a preview of the running applications which allows the user to select and move around the multiple-screen displays)
Dahl and Seo are analogous art because both references concern displaying application windows across multi-screen platform.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dahl’s multi-screen display that displays icon associated with the current applications with preview window as short-cut icons of the current running applications as taught by Seo.  The motivation for doing so would have been to allow a more convenient usages of the multi-screen portable device that has preview icons with what application is being executed to make the selection of application easier for user for execution of that particular application.  ([0008] and [0172]-[0174] of Seo).
	
  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sonnino et al (US 20210096732 A1):  a computing device, comprising a first portion comprising a first display and a first touch sensor, and a second portion comprising a second display and a second touch sensor, the second portion connected to the first via a hinge, the hinge defining a seam between the first display and the second display. The computing device is configured to receive a touch input at .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.